Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The specific limitation of identifying, by the computing system, a fault in at least one of the sensors in the sensor system based, at least in part, on the detection of the object proximate to the vehicle by identifying the measurement data from the at least one of the sensors that was not fused in the detection event even though the at least one of the sensors had visibility to a location associated with the detection event, as recited in claims 1, 8, and 15 is not anticipated or made obvious by the prior arts on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMI KHATIB whose telephone number is (571)270-1165.  The examiner can normally be reached on M-F: 7:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272 2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RAMI KHATIB/Primary Examiner, Art Unit 3669